TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                    WORKERS’ COMPENSATION APPEALS BOARD

Guillermo A. Ruanova                                    ) Docket Nos. 2016-06-1925
                                                        )              2017-06-16681
v.                                                      )
                                                        ) State File Nos. 33552-2015
Western Express, et al.                                 )                 69245-2017
                                                        )
                                                        )
Appeal from the Court of Workers’                       )
Compensation Claims                                     )
Joshua D. Baker, Judge                                  )


                         Affirmed and Remanded – Filed August 24, 2018

In this interlocutory appeal, the employee reported two work accidents that occurred
within a six-day period while he was riding as a passenger in work vehicles. The
employer provided certain workers’ compensation benefits, but declined to authorize
additional treatment or pay other benefits after the employee’s physicians released him to
return to work with no restrictions and recommended no additional medical treatment.
Following an expedited hearing, the trial court denied the employee’s request for
additional benefits, and the employee has appealed. We affirm the decision of the trial
court and remand the case.

Judge Timothy W. Conner delivered the opinion of the Appeals Board in which Presiding
Judge Marshall L. Davidson, III, and Judge David F. Hensley joined.

Guillermo A. Ruanova, Nashville, Tennessee, employee-appellant, pro se

D. Andrew Saulters and Rachel C. Hogan, Nashville, Tennessee, for the employer-
appellee, Western Express




1
    Although the employee filed two separate petitions, the cases were consolidated in the trial court.

                                                       1
                                      Memorandum Opinion2

       Guillermo Ruanova (“Employee”) worked as a trainee driver for Western Express
(“Employer”). On March 25, 2015, while Employee was in the sleeper compartment of a
truck, the driver applied the brakes hard, causing Employee to “crash against the cab.”3
As a result of that incident, Employee reported pain and other symptoms related to his
back, neck, shoulders, hips, elbows, and head. Six days later, on March 31, 2015,
Employee was involved in another incident when the truck in which he was riding was
struck from behind by another vehicle. Employee asserted that the second accident
aggravated the symptoms he had from the first accident.

       Employer paid for treatment with a physician at a local hospital, then provided a
panel of neurology specialists, from which Employee selected Dr. Garrison Strickland.
After completing diagnostic testing and a course of conservative treatment, Dr. Strickland
found “no significant abnormalities” on the MRI’s and released Employee to return to
work without restrictions. He recommended no additional treatment, but indicated he
would see Employee again on an “as-needed” basis.

      Over a year later, apparently in response to Employee’s request for additional
medical evaluation and/or treatment, Employer provided another panel of physicians,
from which Employee selected Dr. Steven Graham. After his evaluation, Dr. Graham
found no evidence of permanent medical impairment, assigned no work restrictions, and
recommended no additional medical treatment.

       Thereafter, Employee filed two petitions seeking additional medical treatment and
temporary disability benefits. Following an expedited hearing, the trial court determined
that although Employer remained responsible for providing reasonable and necessary
medical treatment causally related to the work accidents, Employee had not come
forward with sufficient evidence to indicate he would likely prevail at trial in establishing
entitlement to any specific medical treatment at that time or any additional temporary
disability benefits. Employee has appealed.

       This appeal suffers from two significant defects not uncommon in appeals filed by
self-represented litigants: an inadequate record and little or no meaningful argument
concerning the factual or legal basis for the appeal. Either defect significantly hampers

2
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.
3
 Because neither party filed a transcript of the expedited hearing or a joint statement of the evidence, we
have gleaned the facts from the pleadings, exhibits, and the trial court’s expedited hearing order.


                                                    2
appellate review, but in combination, effective review becomes impracticable. Such is
the case here.

        The first problem with this appeal is an inadequate record. Specifically, testimony
was presented to the trial court at the expedited hearing, and the court relied on that
testimony in reaching its decision. However, we have been provided with no record of
this testimony. Moreover, no joint statement of the evidence has been filed. Thus, the
totality of the evidence introduced in the trial court is unknown, and we decline to
speculate as to the nature and extent of the proof presented to the trial court. Instead,
consistent with established Tennessee law, we must presume that the trial court’s rulings
were supported by sufficient evidence. See Leek v. Powell, 884 S.W.2d 118, 121 (Tenn.
Ct. App. 1994) (“In the absence of a transcript or a statement of the evidence, we must
conclusively presume that every fact admissible under the pleadings was found or should
have been found favorably to the appellee.”).

        The second obstacle to appellate review in this case is silence by the appellant
regarding the basis for the appeal. Specifically, in his notice of appeal, Employee fails to
identify any issues for review. Further, he has not filed a brief or position statement
identifying any issues for review, making any argument, or otherwise explaining how the
trial court erred in resolving the issues raised at the expedited hearing. The two-page
document attached to his notice of appeal makes new factual allegations, but does not
identify any legal issues or alleged errors made by the trial court. Thus, we have no way
of knowing the nature of his contentions on appeal.

       As stated by the Tennessee Supreme Court, “[i]t is not the role of the courts, trial
or appellate, to research or construct a litigant’s case or arguments for him or her.” Sneed
v. Bd. of Prof’l Responsibility of the Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn.
2010). Indeed, were we to search the record for possible errors and raise issues and
arguments for Employee, we would be acting as his counsel, which the law clearly
prohibits. Appellate courts will not “dig through the record in an attempt to discover
arguments or issues that [a pro se party] may have made had [that party] been represented
by counsel” because doing so “would place [the opposing party] in a distinct and likely
insurmountable and unfair disadvantage.” Webb v. Sherrell, No. E2013-02724-COA-R3-
CV, 2015 Tenn. App. LEXIS 645, at *5 (Tenn. Ct. App. Aug. 12, 2015). Accordingly,
we decline to search the record in an attempt to discover errors that might benefit either
party. McEarl v. City of Brownsville, No. W2015-00077-COA-R3-CV, 2015 Tenn. App.
LEXIS 894, at *7 (Tenn. Ct. App. Nov. 6, 2015).

        Accordingly, the trial court’s order is affirmed and this case is remanded to the
trial court.




                                             3
                     TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                       WORKERS’ COMPENSATION APPEALS BOARD

Guillermo A. Ruanova                                        ) Docket Nos. 2016-06-1925
                                                            )               2017-06-0668
v.                                                          )
                                                            ) State File Nos. 33552-2015
Western Express, et al.                                     )                 14688-2017
                                                            )
                                                            )
Appeal from the Court of Workers’                           )
Compensation Claims                                         )
Joshua D. Baker, Judge                                      )

                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 24th day of August, 2018.
 Name                        Certified   First Class Mail   Via   Fax Number   Via     Email Address
                             Mail                           Fax                Email

 Guillermo A. Ruanova                                                           X      williamthepc@gmail.com
 Rachel C. Hogan                                                                X      rhogan@ortalekelly.com
 D. Andrew Saulters                                                             X      dsaulters@ortalekelly.com
 Joshua D. Baker Judge                                                          X      Via Electronic Mail
 Kenneth M. Switzer, Chief                                                      X      Via Electronic Mail
 Judge
 Penny Shrum, Clerk, Court                                                      X      Penny.Patterson-Shrum@tn.gov
 of Workers’ Compensation
 Claims




Jeanette Baird
Deputy Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-0064
Electronic Mail: WCAppeals.Clerk@tn.gov